DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0165653, hereinafter “Liu”) in view of Wei et al. (US 2016/0323870, hereinafter “Wei”), and further in view of Damodaran et al. (US 2015/0319764, hereinafter “Damodaran”).
For claim 1, Liu discloses A wireless station (Client Station 106, Fig. 3), comprising: 
at least one antenna (Antenna, Fig. 3); 
at least one radio in communication with the at least one antenna (Liu: Circuitry 329 and 330, Fig. 3) and configured to perform communications via a Wi-Fi interface (Liu: a connector interface 320, par. 0083 and Fig. 3); and 
at least one processor in communication with the at least one radio (Liu: processor 302, Fig. 3); 
wherein the at least one processor is configured to cause the wireless station to (The client station 106 may be configured to communicate according to a WLAN RAT for communication in a WLAN network; see Liu par. 0085): 
initiate a negotiation of a peer-to-peer data session with a neighboring wireless station (the client station may be configured to detect a first neighboring client station that is configured to perform Wi-Fi communication, establish, via negotiation, a first data link, a first data link schedule, and a first base schedule for a data cluster with the first neighboring client station; see Liu par. 0216); 
monitor, for one or more time periods (after maintaining the role of NDC-scheduler for a specified number of discovery windows (e.g., 2, 4, 8, 16, 32, 64, etc., discovery windows), NAN device 406 may update the schedule for the new NDC; see Liu ‘470 par. 0095), data traffic metrics associated with the peer- to-peer data session (the scheduler rank attribute may be based in part on a number of data links associated with the wireless station and/or types of data links associated the wireless station.; see Liu ‘470 par. 0097); and 
Liu dose not explicitly disclose wherein the peer-to-peer data session uses a first bandwidth allocation. Wei discloses wherein the peer-to-peer data session uses a first bandwidth allocation (At 51, first allocated resources are allocated for the D2D discovery and/or for the D2D communication; see Wei par. 00116 and Fig. 5); 
Liu does not explicitly disclose upon establishment of the peer-to-peer data session with the neighboring wireless station, transition to a second bandwidth allocation for the peer-to-peer data session, wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session. Wei discloses upon establishment of the peer-to-peer data session with the neighboring wireless station, transition to a second bandwidth allocation for the peer-to-peer data session (At 54, the UEs start using the second allocated resources for the D2D , wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session (The base station 11 may determine that the resources allocated for the D2D discovery and/or for the D2D communication must be changed using any one of a variety of criteria, e.g. dependent on the number of UEs in the coverage area 9, the density of UEs in the coverage area 9, the uplink traffic over the air interface of the RAN, the total traffic over the air interface of the RAN, any combination of the above, or a wide variety of other criteria; see Wei par. 0084, 0162);
Liu does not explicitly disclose transition, in response to at least two data traffic metrics satisfying first criteria, the peer-to-peer data session to a third bandwidth allocation, wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Wei discloses transition, in response to at least two data traffic metrics satisfying first criteria (If the first allocation period has not yet expired, the base station may continue to transmit information on the second allocation resources in at least one resource element of the first physical resources at step 74. Otherwise, the method may proceed to step 76; see Wei par. 0133, 0121 and Fig. 7), the peer-to-peer data session to a third bandwidth allocation (At 76, when the first allocation period has expired and the UEs start using the second allocated resources for the D2D discovery and/or for the D2D communication, the base station may transmit information on a further change of the allocated resources in at least one physical resource element of the second allocated resources. The method may perform the same steps as previously explained with reference to steps 71 to 75 to inform the UEs of yet another change of the allocated resources, when needed; see Wei par. 0134, 0121 and Fig. 7),

Liu does not explicitly disclose wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Damodaran discloses wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation (Adjusting the load ratio of the second communications interface to 90% would result in allocating approximately 28% of the bandwidth to the second communications interface and approximately 72% of the bandwidth to the first communications interface; see Damodaran par. 0032). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back and forth so as to receive beacons from both interfaces effectively and provide enough bandwidth for each interface for data traffic to continue without any observable interruptions (see Damodaran Abstract).
For claim 2, Liu does not explicitly disclose The wireless station of claim 1, wherein the at least one processor is further configured to cause the wireless station to: transition, in response to at least one data traffic metric satisfying second criteria, the peer-to-peer data session to a fourth bandwidth allocation, wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation.  Wei discloses The wireless station of claim 1, wherein the at least one processor is further configured to cause the wireless station to: transition, in response to at least one data traffic metric satisfying second criteria, the peer-to-peer data session to a fourth bandwidth allocation (If the first allocation period has not yet expired, the base station may continue to transmit information on the second allocation resources in at least one resource element of the first physical resources at step 74. Otherwise, the method may proceed to step 76; see Wei par. 0133, 0121 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wei's arrangement in Liu's invention to adapt the resources allocated for the device-to-device discovery and/or for the device-to-device communication to ensure that the device-to-device discovery and/or the device-to-device communication does not severely affect the communication between the user equipments and the radio access network (see Wei par. 0005).
Liu does not explicitly disclose wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation. Damodaran discloses wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation (A wireless communication device with a first communications interface has a bandwidth allocation of 75% and a load ratio of 100% while a second communications interface has a bandwidth allocation of 25% and a load ratio of 100%. Since both interfaces have a load ratio of 100% the wireless communication device is giving less priority to the second communications interface. The second communications interface bandwidth is increased to 35% and a load ratio is calculated for the second communications interface. In one embodiment, a new bandwidth is arbitrarily selected for the second communications interface (i.e., 40% ). The bandwidth reallocation to the second communications interface is iteratively performed until the load ratio measures less than 100% or the bandwidth allocation for the second communications interface reaches 50%; see Damodaran par. 0033). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back and forth so as to receive beacons from both interfaces effectively and 
For claim 5, Liu discloses The wireless station of claim 1, wherein a time period comprises a time interval between discovery windows (a discovery window (DW) interval may be divided into multiple windows ( or time intervals). FIG. 16 illustrates a discovery window divided into multiple windows, according to some embodiments; see Liu par. 0193).
For claim 6, Liu discloses The wireless station of claim 1, wherein the first criteria comprises the at least two data traffic metrics remaining at or below associated thresholds for more than one time period (if the NAN device receives a NAN beacon with an RSSI higher than a certain threshold before it completes the backoff, the NAN device may cancel its own NAN beacon transmission; see Liu par. 0184).
For claims 10 and 16, Liu discloses An apparatus (Access Point 112, Fig. 2 Liu), comprising:
a memory (Memory 260, Fig. 2 Liu); and 
at least one processor in communication with the memory (Processor 204, Fig. 2 Liu), wherein the at least one processor is configured to: 
monitor, for one or more time periods (after maintaining the role of NDC-scheduler for a specified number of discovery windows (e.g., 2, 4, 8, 16, 32, 64, etc., discovery windows), NAN device 406 may update the schedule for the new NDC; see Liu ‘470 par. 0095), data traffic metrics associated with the peer- to-peer data session (the scheduler rank attribute may be based in part on a number of data links associated with the wireless station and/or types of data links associated the wireless station.; see Liu ‘470 par. 0097); and 
Liu does not explicitly disclose transition a peer-to-peer data session established with a neighboring wireless station from a first bandwidth allocation to a second bandwidth allocation, wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data transition a peer-to-peer data session established with a neighboring wireless station from a first bandwidth allocation to a second bandwidth allocation (At 54, the UEs start using the second allocated resources for the D2D discovery and/or for the D2D communication. The transition from the first allocated resources to the second allocated resources may be triggered at a certain time, e.g. when a first allocation period for the first allocated resources expires; see Wei par. 0118- 0120 and Fig. 5), wherein the second bandwidth allocation is based on a type of traffic of the peer-to-peer data session (The base station 11 may determine that the resources allocated for the D2D discovery and/or for the D2D communication must be changed using any one of a variety of criteria, e.g. dependent on the number of UEs in the coverage area 9, the density of UEs in the coverage area 9, the uplink traffic over the air interface of the RAN, the total traffic over the air interface of the RAN, any combination of the above, or a wide variety of other criteria; see Wei par. 0084, 0162);
Liu does not explicitly disclose wherein, when at least two data traffic metrics satisfy first criteria, the at least one processor is configured to transition the peer-to-peer data session to a third bandwidth allocation, wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation; and wherein, when at least one data traffic metric satisfies second criteria, the at least one processor is configured to transition the peer-to-peer data session to a fourth bandwidth allocation, wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation.
Wei discloses wherein, when at least two data traffic metrics satisfy first criteria (If the first allocation period has not yet expired, the base station may continue to transmit information on the second allocation resources in at least one resource element of the first physical resources at step 74. Otherwise, the method may proceed to step 76; see Wei par. 0133, 0121 and Fig. 7), the at least one processor is configured to transition the peer-to-peer data session to a third bandwidth allocation (At 
Liu does not explicitly disclose wherein, when at least one data traffic metric satisfies second criteria, the at least one processor is configured to transition the peer-to-peer data session to a fourth bandwidth allocation. Wei discloses wherein, when at least one data traffic metric satisfies second criteria, the at least one processor is configured to transition the peer-to-peer data session to a fourth bandwidth allocation (If the first allocation period has not yet expired, the base station may continue to transmit information on the second allocation resources in at least one resource element of the first physical resources at step 74. Otherwise, the method may proceed to step 76; see Wei par. 0133, 0121 and Fig. 7). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wei's arrangement in Liu's invention to adapt the resources allocated for the device-to-device discovery and/or for the device-to-device communication to ensure that the device-to-device discovery and/or the device-to-device communication does not severely affect the communication between the user equipments and the radio access network (see Wei par. 0005), 
Damodaran discloses wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation (Adjusting the load ratio of the second communications interface to 90% would result in allocating approximately 28% of the bandwidth to the second communications interface and approximately 72% of the bandwidth to the first communications interface; see Damodaran par. 0032). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back 
Liu does not explicitly disclose wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation. Damodaran discloses wherein the fourth bandwidth allocation allocates bandwidth greater than or equal to the bandwidth allocated based on the second bandwidth allocation (A wireless communication device with a first communications interface has a bandwidth allocation of 75% and a load ratio of 100% while a second communications interface has a bandwidth allocation of 25% and a load ratio of 100%. Since both interfaces have a load ratio of 100% the wireless communication device is giving less priority to the second communications interface. The second communications interface bandwidth is increased to 35% and a load ratio is calculated for the second communications interface. In one embodiment, a new bandwidth is arbitrarily selected for the second communications interface (i.e., 40% ). The bandwidth reallocation to the second communications interface is iteratively performed until the load ratio measures less than 100% or the bandwidth allocation for the second communications interface reaches 50%; see Damodaran par. 0033).
For claim 11, Liu discloses The apparatus of claim 10, wherein the first criteria comprises the at least two data traffic metrics remaining at or below associated thresholds for more than one time period, and wherein the second criteria comprises the at least one data traffic metric remaining at or above an associated threshold for one time period (if the NAN device receives a NAN beacon with an 
For claim 17, Liu discloses wherein the first criteria comprises the at least two data traffic metrics remaining at or below associated thresholds for more than one time period (if the NAN device receives a NAN beacon with an RSSI higher than a certain threshold before it completes the backoff, the NAN device may cancel its own NAN beacon transmission; see Liu par. 0184). 
Liu does not explicitly disclose The non-transitory computer readable memory medium of claim 16, wherein the program instructions are further executable to cause the wireless station to: transition, in response to at least two data traffic metrics satisfying first criteria, the peer-to-peer data session to a third bandwidth allocation, wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Wei discloses The non-transitory computer readable memory medium of claim 16, wherein the program instructions are further executable to cause the wireless station to: transition, in response to at least two data traffic metrics satisfying first criteria (If the first allocation period has not yet expired, the base station may continue to transmit information on the second allocation resources in at least one resource element of the first physical resources at step 74. Otherwise, the method may proceed to step 76; see Wei par. 0133, 0121 and Fig. 7), the peer-to-peer data session to a third bandwidth allocation (At 76, when the first allocation period has expired and the UEs start using the second allocated resources for the D2D discovery and/or for the D2D communication, the base station may transmit information on a further change of the allocated resources in at least one physical resource element of the second allocated resources. The method may perform the same steps as previously explained with reference to steps 71 to 75 to inform the UEs of yet another change of the allocated resources, when needed; see Wei par. 0134, 0121 and Fig. 7),
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Wei's arrangement in Liu's invention to adapt the resources allocated for the device-to-device 
Liu does not explicitly disclose wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation. Damodaran discloses wherein the third bandwidth allocation allocates less bandwidth than the second bandwidth allocation (Adjusting the load ratio of the second communications interface to 90% would result in allocating approximately 28% of the bandwidth to the second communications interface and approximately 72% of the bandwidth to the first communications interface; see Damodaran par. 0032). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Damodaran's arrangement in Liu's invention to be capable of switching channels back and forth so as to receive beacons from both interfaces effectively and provide enough bandwidth for each interface for data traffic to continue without any observable interruptions (see Damodaran Abstract).
For claim 18, Liu discloses The non-transitory computer readable memory medium of claim 16, wherein the second criteria comprises the at least one data traffic metric remaining at or above an associated threshold for one time period (if the NAN device receives a NAN beacon with an RSSI higher than a certain threshold before it completes the backoff, the NAN device may cancel its own NAN beacon transmission; see Liu par. 0184).
For claim 20, Liu discloses The non-transitory computer readable memory medium of claim 16, wherein the first, second, and third bandwidth allocation specify time slots within a time period that are allocated for the peer-to-peer data session and time slots within the time period that are not allocated for the peer-to-peer data session (an algorithm to determine the datapath channel/time allocation may be a distributed algorithm that may be executed by each NAN device. The distributed algorithm may ensure that both devices determine a set of common channel/time slots in subsequent .
Claims 3, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wei, Damodaran, and further in view of Abraham et al. (US 2016/0286398, hereinafter "Abraham").
For claim 3, the combination of Liu, Wei and Damodaran does not explicitly disclose The wireless station of claim 1, wherein the type of traffic comprises one of low latency data traffic or non-low latency data traffic. Abraham discloses The wireless station of claim 1, wherein the type of traffic comprises one of low latency data traffic or non-low latency data traffic (Referring to FIG. 10, a first STA 1002 may have a variety of services, each of which may have different latency and/or throughput requirements; see Abraham par. 0138).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claim 7, the combination of Liu, Wei and Damodaran does not explicitly disclose The wireless station of claim 1, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation. Abraham discloses The wireless station of claim 1, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided ( e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's 
For claim 8, the combination of Liu, Wei and Damodaran does not explicitly disclose The wireless station of claim 1, wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation. Abraham discloses The wireless station of claim 1, wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided ( e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claim 9, the combination of Liu, Wei and Damodaran does not explicitly disclose The wireless station of claim 1, wherein the first bandwidth allocation comprises a twenty five percent bandwidth allocation.  Abraham discloses The wireless station of claim 1, wherein the first bandwidth allocation comprises a twenty five percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided ( e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art 
For claim 12, the combination of Liu, Wei and Damodaran does not explicitly disclose The apparatus of claim 10, wherein the first, second, and third bandwidth allocation specify time slots within a time period that are allocated for the peer-to-peer data session and time slots within the time period that are not allocated for the peer-to-peer data session. Abraham discloses The apparatus of claim 10, wherein the first, second, and third bandwidth allocation specify time slots within a time period that are allocated for the peer-to-peer data session and time slots within the time period that are not allocated for the peer-to-peer data session (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided ( e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
For claim 13, Liu discloses The apparatus of claim 12, wherein a time slot comprises sixteen time units (see Fig. 13, Liu). 
The combination of Liu, Wei, Damodaran does not explicitly discloses wherein the time period comprises a plurality of time blocks, wherein a time block comprises eight time slots. Abraham discloses wherein the time period comprises a plurality of time blocks, wherein a time block comprises eight time slots (see Fig. 5A, Abraham).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and 
For claims 15 and 19, the combination of Liu, Wei and Damodaran does not explicitly disclose The apparatus of claim 10, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation; and wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation. Abraham discloses The apparatus of claim 10, wherein when the type of traffic comprises low latency data traffic, the second bandwidth allocation comprises a one hundred percent bandwidth allocation; and wherein when the type of traffic comprises non-low latency data traffic, the second bandwidth allocation comprises a fifty percent bandwidth allocation (the devices may be available for most of the service provider NDL schedule 912 if the devices are available for more than x % of the service provider NDL schedule 912, in which x % may be 60%, 80%, or 90%. In an aspect, x % may be a function of the type of service being provided ( e.g. latency and/or throughput requirements associated with the type of service); see Abraham par. 0137). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Abraham's arrangement in Liu's invention to schedule selection and connection setup between devices participating in a neighbor awareness networking (NAN) data link (NDL), which may be associated with one or more a NAN data paths(NDPs) (see Abraham par. 0003).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wei, Damodaran and Abraham, and further in view of Hassan et al. (US 2017/0026874, hereinafter "Hassan").
For claim 4, the combination of Liu, Wei, Damodaran and Abraham does not explicitly disclose The wireless station of claim 1, wherein the data traffic metrics comprise one or more of: packet error rate; clear channel assessment; a number of received data packets; or a number of transmitted data packets. Hassan discloses The wireless station of claim 1, wherein the data traffic metrics comprise one or more of: packet error rate; clear channel assessment; a number of received data packets; or a number of transmitted data packets (Fig. 2B, each channel may be associated with a characteristic that includes a set of metrics, such as a delay, a bandwidth metric indicating delay and bandwidth of the channel, a RSSI of the interference environment of the channel or a PER; see Hassan par. 0034 and 0031).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hassan's arrangement in Liu's invention to avoids problems that may be caused by assignment of channels that may have degraded and increases network efficiency by allowing all potentially available channels to be used in offloading (see Hassan par. 0022).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wei, Damodaran, Abraham and Hassan, and further in view of Patil et al. (US 2016/0174225, hereinafter "Patil").
For claim 14, Liu discloses The apparatus of claim 13, wherein the peer-to-peer data session is a Neighbor Awareness Networking (NAN) datapath (the client stations may implement a procedure to setup a NAN datapath; see Liu par. 0100), wherein the time period comprises four time blocks (see Fig. 5A, Abraham), and 
The combination of Liu, Wei, Damodaran, Abraham and Hassan does not explicitly disclose wherein a time unit comprises 1024 microseconds. Patil discloses wherein a time unit comprises 1024 microseconds (each TU may correspond to 1024 microseconds (μs ), as described in an IEEE 802 .11-3 212 specification; see Patil par. 0306). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Patil's arrangement in Liu's invention to get a reduction in power consumption at one or more electronic devices of a data path group (see Patil par. 0092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE S LEE/Examiner, Art Unit 2415              

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415